DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
The objection to the claims remains, and newly added recitation is objected to. 
The indefiniteness rejection has been overcome.  However, other indefiniteness has been introduced.
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details and are repeated herein.
In particular, Applicant argues that the elements 25-27 and 30-32 of Petzel are not modules, contrary to the rejection set forth in the final Office Action dated 09/17/2021.  
Applicant goes on to argue that the Office Action simultaneously defines both the modules and the internal suspension system as being provided by arching elements 25, 26, and 27.  To clarify, the modules can be supersets that include respective internal suspensions in the form of respective adjustment mechanisms for the modules, and/or the internal suspension system can comprise the wires 33 that underlie and adjustably support the modules 25-27.  
Applicant believes that none of the cited prior art shows an upholstery collar.  However, as set forth below, there are elements in each of Petzel and Paul that provide the upholstery collar now recited in independent claim 1.  It is noted also that an upholstery collar was previously, and continues to be, recited in claim 8.  This claim’s status identifier is “withdrawn.”  However, this claim has not been withdrawn by the Examiner. 

With regard to the combinations with Wassilefsky and Cousins, Applicant argues that neither of these teach the newly recited details of an upholstery collar.  However, these secondary references are not needed to meet the upholstery collar limitation because the primary references to Petzel and Paul are each separately relied upon for this feature.  
Much of the response to the arguments of the previous Office Action is still pertinent and is therefore repeated below.  The repeated response includes arguments as to how the modules include internal suspensions, which appears to be the part of the argument set forth in the response of 11/17/2021, as well as the main argument in the response of 06/14/2021.  For emphasis, the modules of Petzel include internal suspension systems in the arching mechanism modules.  The arching mechanisms modules are internal, at least by virtue of being internal to the seating assembly and/or overlying upholstery.  
In particular, Applicant argued that the elements that the Examiner relies upon for modules “are not ‘inserts into a matrix mat’ as required by Applicant’s claim 1.”  Applicant went on to argue that “Petzel’s elements are attached to an underlying seating element 1 to form permanent features of the final seat.”  The fact that the modules 
Applicant argued that “the entire substructure is then covered with upholstery,” which also does not affect whether the elements identified by the Examiner are modules and a matrix mat.
Applicant went on to argue that for the most part the facilities of Petzel do not “include an ‘internal suspension system,’ and were therefore easily distinguished from the Applicant’s claims.”  Then Applicant acknowledged the validity of the interpretation of the arching mechanism module including an internal suspension, but proceeded to argue that this module cannot be considered to be consistent with the modules of the present invention, which are “capable of being inserted into a matrix mat.”  However, as set forth in the paragraphs above, the elements identified in the previous Office Action are properly relied upon as modules.  In fact, they are modular because they are selected from a plurality of options for placement on the matrix mat identified in the previous Office Action.  Applicant’s reasoning was that part of the structure that “forms the ‘arching mechanism’ … is integral to the underlying structure of the seat as described by Petzel.”  However, and although the term “integral to” does not mean  --one-piece with--  , there is no underlying structure that is one-piece with the arching mechanisms 25, 26, 
In the paragraph that ends near the end of page 5 of the remarks, Applicant argued that plate 5 is one-piece with the rest of element 1, relied upon as the matrix mat in the previous and current Office Action, and that the combination of element 27 with element 5 somehow makes the combination non-modular.  This is not persuasive because elements 25-27 are described in paragraph 38 of Petzel in a manner that is substantially the definition of modular since elements 25-27 are described as possible options that can be selected from or substituted by a variety of options.  Applicant discussed the idea that the modules are intended to be permanent once they are installed.  This is an argument based on functionality that does not necessarily impact whether the elements are modular or not.  In other words, the modules may be intended to be permanent once installed or not and may still be considered to be modular.  
In the first full paragraph of page 6 of Applicant’s remarks, Applicant erroneously stated that “the Examiner has argued that the plate 5 and arching structures 25, 26, and 17 form a ‘module’ that is inserted into a matrix mat.”  Rather, the Examiner had identified several modules, including 25-27 and 30-32.  On the other hand, even if the modules 
Applicant argued against the rejection based on Paul by stating that the interpretation of the foam of Paul provides an internal module suspension system is improper.  However, there is nothing in claim 1 that describes the suspension as anything else such that a foam that functions to provide a suspension system is appropriate.  In fact, even claim 2 that recites foam does not recite that the foam is a separate or distinct element from the suspension system.  It is noted that Applicant argued that the claims are to be interpreted in light of the specification and that the specification discloses several structures as included in the internal module suspension systems, but the specification does not preclude the suspension systems from including foam.  Also, the recitation of the suspension system leaves more room for interpretation because it is not necessarily a suspension in the many and varied forms known in the prior art, but rather a system, which could include other elements.  As such, reliance on Paul with its foam providing the internal module suspension system is maintained.
Applicant also argues that the secondary references “do not teach or suggest the limitation that the modules have an internal module suspension system as required by claim 1.”  However, the secondary references were not relied upon to broadly provide the .  
 
Claim Objections
Claim 1, line 2 is objected to because of the run-on “modules each module having”, which instead should likely be  -- modules, each module having --  . 
Claim 1, line 3 is objected to because of the run-on “the matrix mat said modules”, which instead should likely be  --the matrix mat, said modules--  . 
Claim 1, line 4, “a” is redundant. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 8, lines 1-2, it is not clear whether “an upholstery collar” refers to the same upholstery collar now recited in claim 1 or to some other upholstery collar; and 
Claim 9 is indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzel (US 2010/0207431).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1)    A lounge comprising a matrix mat (2) and a plurality of modules (25-27 and 30-32) each module having an upholstery collar capable of being inserted into the matrix mat (each of elements 25, 26, 27, 30, 31, and 32 has a periphery that provides a “collar” that is a upholstery collar because the matrix mat 2 is considered part of the upholstery, and that, although functionally recited only, is capable of being inserted into the matrix mat 2, as shown in Figures 1-3) said modules having an outer surface suitable for contact with a a human being (modules in receptacles 12-21 and at a rear side of elements 5, 6, and 7, as shown in Figures 1-3, are, although functionally recited only, suitable for contact with a human being, either via a seat covering material or directly since no adverse effect from direct contact is foreseen and direct contact is had during installation  attached to said upholstery collar (an internal module suspension is provided by the adjustment mechanisms within each of the arching elements 25-27 where these module suspensions are internal to the overall seating system, these internal mechanisms are attached to the outer periphery of the arching elements 25-27 that provide the upholstery collars, as now required—also wires 33 are not considered to be part of the internal module suspensions; however, these wires could be considered part of the internal module suspensions and are located internally of the overall seating system, these wires are also connected to the outer peripheries of the arching elements, as shown in Figure 3) and said modules are capable of being displaced in more than one direction by an applied force (modules 25-27 are capable of being displaced in each of a more convex direction or a less convex direction).

3)    The lounge of claim 1 further comprising a frame connected to the matrix mat (frame 28 shown in Figure 3).

4)    The lounge of claim 3 wherein the frame connected to the matrix mat is selected from the group of a rigid frame, a modular frame, and combinations thereof (the frame 28 is a rigid frame).

5)    The lounge of claim 4 wherein the frame connected to the matrix mat is a modular frame (the frame 28 may be considered modular because it could be swapped 

7)    The lounge of claim 1 wherein the modules are selected from the group of a mushroom cap module, a spider spring module, a web module, a lighting module, an electronics module and combinations thereof (the functional elements 25-27 and 30-32 comprise electronics modules, as described in paragraphs 36 and 38).

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 6796614).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1)    A lounge comprising a matrix mat (46 shown in Figures 3-5) and a plurality of modules (18, 80-88, shown in Figures 1-5) each module having an upholstery collar capable of being inserted into the matrix mat (each of elements 18 and 80-88 has an exterior cover 72 that extends to and around frame member 78, the surrounding portions of exterior cover material 7 form respective upholstery collars defined as the surrounding portion of the exterior cover material 72 that defines an opening through which the module frame member 78 protrudes, as can be appreciated from Figures 5-6, and that, a human being (the modules 18 and 80-88, as shown in Figures 1-5) wherein the modules further include an internal module suspension attached to said upholstery collar (an internal module suspension is provided by respective foam or other padding inside each of elements 18, 80-88, where these module suspensions are internal to the overall seating system or at least by way of a covering material described in column 4, lines 1-6 and shown in Figures 5, 8A-9A, 10A, and 10C of Paul, and the internal module suspension thus defined is attached to the upholstery collar by being surrounded by the exterior cover material 72 that also makes up the upholstery collar) and said modules are capable of being displaced in more than one direction by an applied force (modules 18, 80-88 are capable of being displaced in all directions since they material is a cushioning material and thus is inherently capable of deformation or movement by an applied force).

2)    The lounge of claim 1 wherein the modules further include an upholstery cover (72) and a foam insert (70) disposed within the interior of the upholstery cover (as shown in the sectional view of Figure 5), and said modules are capable of being displaced in more than one direction by an applied force (although functionally recited only, at least in and out of receptacles 54 in the matrix mat 46, but also in any direction with sufficient force applied).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzel, as applied to claims 1 and 3-5 above, in view of Cousins (US 4367897).
Petzel shows and discloses the details set forth above, including at least three cables in the form of wires, which cables or wires in the seating portion are to shape the seating portion, as set forth in paragraph 0032.  However, Petzel lacks disclosing that the cables or wires are attached to a dilator retractor mechanism.  
On the other hand, Cousins shows a dilator retractor mechanism comprising a hollow bolt that tensions by retracting or dilates by protracting the cable or wire 93, as shown in Figure 7.  

6)    The lounge of claim 5 wherein the tri-cable suspension is attached to a dilator retractor mechanism (in accordance with the statement of obviousness above).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul, as applied to claim 1 above, in view of Wassilefsky (US 2002/0088057).
Paul shows the details set forth above, including the upholstery cover 72 on a module in the form of a body support cushion, but lacks specifics regarding the cover configured to be removably attached to the module frame.
On the other hand, Wassilefsky shows in Figures 1-7 a module in the form of a body support, and shows that the cover is removably attached to a frame of the foam cushion inserts therein.  
It would have been obvious to make the cover of Paul to be removably attached to the module frame of Paul, including element 78 and the foam insert 70, as taught by Wassilefsky, because doing so would provide the benefit of ease of removal of the cover for cleaning.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
9)    The lounge of claim 8 wherein the modules further include an upholstery cover removably attached to said module frame and a foam insert disposed within 

10)    The lounge of Claim 1 wherein the module has a top and bottom side and a left and right side and the top and bottom side are generally outwardly curved and the left and right side are generally inwardly curved (Paul lacks the specifics in shape recited—on the other hand Wassilefsky shows such a shape for the module 10—It would have been obvious to provide at least one of the modules of Paul with the convex and concave shapes taught by Wassilefsky because Wassilefsky teaches that the shapes are for engagement by specific body parts of a user, it is noted that other aspects of the recitation have not identified the right, left, up and down directions such that these may be met, if necessary, by a mere reorientation of the modified module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636